DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,7-14,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu to (US9439179) in view of Ke to (US20180007708)

Regarding claims 1,8,11,18 Lu teaches  An information transmission method, applied to a communication system comprising a network device and a terminal device, (see, fig.2), the method comprising: receiving, by the terminal device, first information from the network device through a first time-frequency resource(claim 1 , discloses receiving at least one region boundary indicating a division of radio resources into at least two regions; receiving, by a mobile station, a radio resource assignment in a downlink partial usage of subcarriers (PUSC) region of a frame, the frame comprising at least the downlink PUSC, a downlink full usage of subcarriers (FUSC), and a control channel region, at least one data burst being allocated in each of the downlink PUSC and the downlink FUSC), wherein the first time-frequency resource is a time-frequency resource in a first downlink transmission burst;(claim 1, teaches receiving, by the mobile station, a data packet on a physical time-frequency resource in the downlink PUSC region of the frame, wherein the radio resource assignment assigns the physical time-frequency resource in the downlink PUSC region of the frame to carry the data packet to the mobile station) and determining, by the terminal device according to the first information, that the first time-frequency resource is a downlink time-frequency resource(claim 1, receive a data packet on a physical time-frequency resource in the downlink PUSC region of the frame, wherein the radio resource assignment assigns the physical time-frequency resource in the downlink PUSC region of the frame to carry the data packet to the mobile station. Thus, the step of determining is inherent to the system)
Lu does not explicitly teach wherein a frequency-domain resource on a carrier used by the communication system is a contention based frequency-domain resource

However, Ke teaches wherein a frequency-domain resource on a carrier used by the communication system is a contention based frequency-domain resource ([0176] discloses the eNB starts transmitting the Uband reference signal at a certain intermediate sub-frame of the Measurement Gap because the eNB may get a channel resource with contention)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Lu include a frequency-domain resource on a carrier used by the communication system is a contention based frequency-domain resource, as suggested by Ke. This modification would benefit the system as a design choice.Regarding claims 2,9,12,19 Lu teaches  wherein the first information is obtained by first beamforming and the first information is further used to determine at least one of the following: a starting position of the first downlink transmission burst, an ending position of the first downlink transmission burst,(col.6, line 60-65, discloses The mobile stations preferably determine the ending point of DL PUSC region 720 based on the starting point of DL FUSC region 730)  Regarding claims 3,10,13,20 Lu teaches wherein receiving, by the terminal device, the first information from the network device through the first time-frequency resource comprises: receiving, by the terminal device, the first information that is transmitted on the first time-frequency resource by the network device through a physical downlink control channel (PDCCH) or through a reference signal(claim 1 , discloses receiving at least one region boundary indicating a division of radio resources into at least two regions; receiving, by a mobile station, a radio resource assignment in a downlink partial usage of subcarriers (PUSC) region of a frame).Regarding claims 4,14 Lu teaches    further comprising: determining, by the terminal device according to the first information, whether there is downlink transmission of the network device in the first time-frequency resource; (claim 1, receive a data packet on a physical time-frequency resource in the downlink PUSC region of the frame, wherein the radio resource assignment assigns the physical time-frequency resource in the downlink PUSC region of the frame to carry the data packet to the mobile station. Thus, the step of determining is inherent to the system). Regarding claims 7,17 the combination of Lu and Ke teaches further comprising: measuring, by the terminal device, channel state information (CSI) of a downlink channel from the network device according to the ending position of the first downlink transmission burst and a channel state information-reference signal (CSI-RS)(Ke,[0161] discloses the eNB receives an RRM measurement result on an Lband sent by the UE on the basis of the reference signal).

Claims 5,15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu to (US9439179) in view of Ke to (US20180007708) further in view of AGIWAL to (US20140064216)

Regarding claims 5, 15 the combination of Lu and Ke does not explicitly teach wherein the first beamforming is applied to a first time unit in the first downlink transmission burst; or, the first beamforming is applied to an mth time unit of P time units in the first downlink transmission burst, wherein P represents a number of time units in the first downlink transmission burst, P being a positive integer and m being an odd number;

However, AGIWAL  teaches the first beamforming is applied to a first time unit in the first downlink transmission burst; or, the first beamforming is applied to an mth time unit of P time units in the first downlink transmission burst, wherein P represents a  ([0065] disclosesThe beamforming information field 462 indicates beamforming information for receiving downlink bursts. The beamforming information field 462 includes transmit beam IDentifiers (IDs) of TX-RX beam pair(s) for receiving downlink bursts. The base station information field 464 includes information associated with one or more base stations which are involved in a transmission of downlink burst)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Lu include the first beamforming is applied to a first time unit in the first downlink transmission burst; or, the first beamforming is applied to an mth time unit of P time units in the first downlink transmission burst, wherein P represents a number of time units in the first downlink transmission burst, P being a positive integer and m being an odd number;, as suggested by AGIWAL . This modification would benefit the system to utilize network resource efficiently.

Allowable Subject Matter
Claims 6,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.